                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND
______________________________________________
                                                 )
LEONARD C. JEFFERSON,              )
                                   )
           Plaintiff,              )
                                   )
     v.                            )                 C.A. No. 16-652 WES
                                   )
ASHBEL T. WALL, Director of Rhode )
Island Department of Corrections; )
CORY CLOUD, Grievance Coordinator )
at Rhode Island’s Adult            )
Correctional Institution; MATTHEW )
KETTLE, Associate Director/ Warden )
of the Adult Correctional          )
Institution’s Maximum Security     )
Building; LT. AMARAL, Correctional )
Officer at the Adult Correctional )
Institution; DR. JENNIFER CLARKE, )
Medical Program Director at the    )
Adult Correctional Institution;    )
DOCTORS AMANDA NOSKA, MICHAEL      )
POSHKUS, and CHRISTOPHER SALAS,    )
Members of Rhode Island Department )
Of Corrections Hepatitis C         )
Committee,                         )
                                   )
           Defendants.             )
___________________________________)

                             MEMORANDUM AND ORDER
WILLIAM E. SMITH, Chief Judge.

      Before the Court are the parties’ cross motions for summary

judgment. (ECF Nos. 77, 85.)            In Jefferson v. Raimondo, C.A. No.

17-439 (D.R.I. August 15, 2017) (“Jefferson I”), a subsequent ac-

tion brought by plaintiff Leonard Jefferson, the Court adopted a

Report and Recommendation (“R. & R.”) dismissing many of the Plain-

tiff’s claims pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure (Mem. & Order Adopting R. & R., ECF No. 27).     The

dismissed counts included the Plaintiff’s claim that the Depart-

ment of Corrections (“DOC”) policy prohibiting him from wearing

his kufi during the 2017 Ramadan fast-breaking meals violated the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”)

and the First Amendment.     (See generally id.)   As stated in the

adopted R. & R., “there is little discernable distinction” between

the First Amendment claim here and the allegations in Jefferson I.

(Id. at 36 n. 13.)    The Jefferson I ruling thus guides the Court’s

analysis.

     After a close review of the record and the parties’ arguments,

the Court denies Plaintiff’s Motion for Partial Summary Judgment

(ECF No. 77) and grants Defendant’s Motion for Summary Judgment

(ECF No. 85).

I.   Background

     A.     The Present Action 1

     Plaintiff self identifies as Muslim. (Pl.’s SUF ¶ 1.) Plain-

tiff was transferred to the Adult Correctional Institution (“ACI”)

on November 5, 2013.      (Id. at ¶ 2.)   On June 6, 2016, Plaintiff

entered the ACI’s dining room to receive his Ramadan fast-breaking

meal.     (Id. at ¶ 7.)   After entering the dining room, Plaintiff


     1 The facts set forth herein are based on the parties’ state-
ments of undisputed facts (“SUF”) (ECF No. 86, ECF No. 79) and the
Complaint (ECF No.1). If any of the incorporated facts are dis-
puted, it will be noted.
                                   2
put his kufi 2 on his head, but Defendant Lt. Amaral told Plaintiff

to remove it.    (Id. at ¶ 8.)   It is undisputed that the DOC Policy

effective at that time “[did] not provide for an inmate to wear

religious headwear at all times and places within the DOC’s secure

facilities.”     (Defs.’ SUF ¶ 6.)       Although there was an exception

to this policy for religious services, Defendants contend that the

Ramadan fast-breaking meals were not in fact religious services.

(Pl.’s SUF ¶ 7.)    Therefore, Plaintiff was not allowed to wear his

kufi at any of the thirty fast-breaking meals during Ramadan in

2016.     (Id. at ¶ 11.)

      Based on these events, Plaintiff brought this action against

Defendants on December 12, 2016.         (See generally Compl., ECF No.

1.)   His First Amended Complaint alleges, among other things, that

by not allowing Plaintiff to wear his kufi at all times and all

places the DOC policy violates RULIPA and the First and Fourteenth

Amendments 3 to the United States Constitution.          (See Pl.’s Am.




      2A kufi is “a close-fitting brimless cylindrical or round
hat” that is “worn by Muslims as a religious head covering.”
(Defs.’ SUF ¶ 3.)
     3 As Defendants note, Plaintiff’s complaint also alleges a

Fourteenth Amendment claim. (See Defs.’ Mem. Sum. J. at 3 n.1.)
However, Plaintiff’s motion for summary judgment does not address
his purported Fourteenth Amendment claim, nor did he respond to
Defendants’ contention that “the religion claim is properly viewed
through the lens of the First Amendment.”     (Id.; see generally
Pl.’s Mot. Sum. J.; Pl.’s Obj. to Defs.’ Mot. Sum. J. (“Pl.’s
Obj.”), ECF No. 92.)    Accordingly, this Court shall asses the
Fourteenth Amendment claims under the rubric of the First Amend-
ment, as the Fourteenth Amendment applies First Amendment to the
                                     3
Compl. 13, ECF No. 42.) In November 2017, however, DOC implemented

a new Standard Operating Procedure (“SOP”) concerning kufis and

yarmulkes. (Defs.’ SUF ¶ 10.)      This SOP permits inmates to wear

such head coverings anywhere in secure facilities, except correc-

tional industries, subject to applicable search procedures.     (Id.)

     B.   The Jefferson I Action

     On September 25, 2017, Plaintiff filed another complaint

against multiple parties, including Defendants Amaral, Wall and

Kettle.   (See generally Complaint, Jefferson I, C.A. No. 17-439,

ECF No. 1.)   In Jefferson I, Plaintiff alleged that after attempt-

ing to seek permission to wear his kufi during Ramadan 2017, “De-

fendants offered Plaintiff the option of eating his fast-breaking

meals in his cell where, per RIDOC policy, he was permitted to

wear his kufi . . . .”    (Id. at ¶ 217.)   Defendants again contended

that the fast-breaking meals were not “by definition in policy a

religious service.”      (Id. at ¶ 219.)    Count VII of Plaintiff’s

Complaint asked the Court to declare that the DOC’s kufi prohibi-

tion was a violation of the Free Exercise clause of the First

Amendment.    (See id. at ¶¶ 412-422.)       Plaintiff’s Jefferson I

Complaint expressly acknowledged the instant action, stating that

Wall “addresses the 2016 denial of permission to wear his kufi in




states. See Lavoie v. Bigwood, 457 F.2d 7, 9 (1st Cir. 1972)(rea-
soning the Fourteenth Amendment incorporates the First Amendment).
                                   4
the dining room during the fast-breaking meals of Ramadan in 2016.”

(Id. at ¶ 211.)



II.   Discussion

      A party seeking summary judgment must establish that “no gen-

uine issue as to any material fact” exists and that the party “is

entitled to judgment as a matter of law.”     Fed. R. Civ. P. 56(a).

Material facts have “the potential of determining the outcome of

the litigation.”      Maymí v. P.R. Ports Auth., 515 F.3d 20, 25 (1st

Cir. 2008).      On a motion for summary judgment, “the court’s task

is not ‘to weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.’”

Noonan v. Staples, Inc., 556 F.3d 20, 25 (1st Cir. 2009) (quoting

Asociación de Periodistas de P.R. v. Mueller, 529 F.3d 52, 55 (1st

Cir. 2008)).     Cross-motions for summary judgment do not alter this

calculus.    Adria Grp. v. Ferre Dev., Inc., 241 F.3d 103, 107 (1st

Cir. 2001).       Rather, the Court simply must “determine whether

either of the parties deserves judgment as a matter of law on the

facts that are not disputed.”     Id.

      A.    Count I

            1.     RLUIPA

      Plaintiff concedes that his claims under RLUIPA are now moot

as the DOC’s newly adopted 2017 SOP provides “Muslim inmates can

wear an approved type of kufi anywhere in DOC facilities subject,

                                    5
of course, to normal search and security procedures.” (Pl.’s Obj.

10; Defs.’ Mem. Sum. J., 6.)     Therefore, Defendants’ motion for

summary judgment on Plaintiff’s RLUIPA claims is granted and those

claims are dismissed.

            2.   First and Fourteenth Amendment

     Pursuant to the settled doctrine of res judicata, this Court’s

ruling in Jefferson I precludes Plaintiff’s First and Fourteenth

Amendment claims in this case. 4 (See generally Mem. & Order Adopt-

ing R. &. R., Jefferson I, C.A. No. 17-439, ECF No. 27.)

     The res judicata principle directs that “a final judgment on

the merits of an action precludes the parties or their privies

from relitigating issues that were or could have been raised in

that action.”    Gonzalez v. Banco Cent. Corp., 27 F.3d 751, 755

(1st Cir. 1994) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)).

The elements of res judicata are “(1) a final judgment on the

merits in an earlier proceeding, (2) sufficient identicality be-

tween the causes of action asserted in the earlier and later suits,

and (3) sufficient identicality between the parties in the two

actions.”    In re Colonial Mort. Bankers Corp., 324 F.3d at 16




     4 Though Defendants do not raise this doctrine, the Court may
consider it sua sponte. See In re Colonial Mort. Bankers Corp.,
324 F.3d 12, 16 (1st Cir. 2003) (“[A] court on notice that it has
previously decided an issue may dismiss the action sua sponte,
consistent with the res judicata policy of avoiding judicial
waste.” (quoting Bezanson v. Bayside Enter., Inc., 922 F.2d 895,
904 (1st Cir. 1990))).
                                  6
(citing Gonzalez, 27 F.3d at 755).     The Court finds that these

three elements are satisfied here.

     First, the Court dismissed the relevant counts of Plaintiff’s

Complaint in Jefferson I pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure.   (See Mem. & Order Adopting R. & R. 2,

Jefferson I, C.A. No. 17-439, ECF No. 27.)   It is beyond question

that a Rule 12(b)(6) dismissal is a final judgment on the merits.

See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3

(1981) (“The dismissal for failure to state a claim under Federal

Rules of Civil Procedure 12(b)(6) is a ‘judgment on the merits.’”

(quoting Angel v. Bullington, 330 U.S. 183, 190 (1947))); AVX Corp.

v. Cabot Corp., 424 F.3d 28, 30 (1st Cir. 2005) (“[A] dismissal

for failure to state a claim is treated as a dismissal on the

merits, and there is abundant case law to this effect.”).    It is

immaterial that the Court ruled first in the later filed action.

Giragosian v. Ryan, 547 F.3d 59, 63 (1st Cir. 2008)(“[W]hen two

actions are pending which are based on the same claim, or which

involve the same issue, it is the final judgment first rendered in

one of the actions which becomes conclusive in the other action

regardless of which action was first brought.”(quoting Restatement

(Second) of Judgments § 14, cmt. a (1982))).

     Turning to the second prong, the claims asserted here and in

Jefferson I are “sufficiently identical.” See In re Colonial Mort.



                                7
Bankers Corp, 324 F.3d at 16.   The First Circuit follows a “trans-

actional test” to assess equivalence that provides “claims are

identical so ‘as long as the new complaint grows out of the same

transaction or series of connected transactions as the old com-

plaint.’”     Koolen v. Mort. Elec. Registration Sys., Inc., 953 F.

Supp. 2d 348, 352 (D.R.I. 2013) (quoting Haag v. United States,

589 F.3d 43, 46 (1st Cir.2009)).       Events comprise one transaction

“[w]hen a defendant is accused of acts which though occurring over

a period of time were substantially of the same sort and similarly

motivated . . . .”     Sutliffe v. Epping Sch. Dist., 584 F.3d 314,

328 (1st Cir. 2009) (quoting Restatement (Second) of Judgements §

24 (1982)).

     Count VII of Plaintiff’s Complaint in Jefferson I “asks the

Court to declare that RIDOC’s now-abandoned kufi prohibition is a

violation of the Free Exercise clause of the First Amendment.”

(R. & R. at 24, Jefferson I, No. 17-439, ECF No. 20.)     Plaintiff’s

Complaint moreover also acknowledged the existence of this action—

a separate, previously filed adversarial proceeding bringing, in

part, the same substantive claims based on series of connected

events.   (See Compl. ¶ 211, Jefferson I, C.A. No. 17-439, ECF No.

1.) Indeed, in the R. & R. adopted by the Court, the Magistrate

Judge explained “there is little discernable distinction between

the kufi claim in the Complaint and what remains in Wall . . . .

The exception is that Wall challenges the kufi ban at the 2016 and
                                   8
2017 Iftar rituals, while th[is] Complaint focuses only on 2017.”

(R. & R. at 28, Jefferson I, No. 17-439, ECF No. 20.)    Plaintiff

did not object to the dismissal of Count VII in Jefferson I. (See

Pl.’s Obj. at 1, Jefferson I, No. 17-439, ECF No. 22.)

     Here, Plaintiff again seeks a declaratory judgment, stating

that Defendants violated “Plaintiff’s Free Exercise of Religion .

. . by refusing to allow Plaintiff to wear his kufi during thirty

(30) Iftar/Ramadaan meals in 2016.”   (Pl.’s Brief Supp. Pl.’s Mot.

for Summ. J (“Pl.’s Brief”) at 1, ECF No. 80.)    These claims are

“substantially of the same sort and similarly motivated” as Plain-

tiff’s claims in Jefferson I.   See Sutliffe, 584 F.3d at 328.   The

Court therefore finds there is “sufficient identicality” under the

transactional test.

     Finally, the parties in both suits are “sufficiently identi-

cal.”   See Mass. Sch. of Law at Andover, Inc. v. ABA, 142 F.3d 26,

37 (1st Cir. 1998) (holding that the defendants who “were parties

to the precursor litigation” were sufficiently identical, though

the current action added additional new parties); Koolen, 953 F.

Supp. 2d at 353; cf. Gonzalez, 27 F.3d at 757 (holding res judicata

can sometimes bar an action “by persons who, technically, were not

parties to the initial action”).      Defendants Amaral, Wall and

Kettle were defendants in Jefferson I and Plaintiff is the same in

both cases.   (See generally Compl., Jefferson I, No. 17-439, ECF


                                 9
No. 1.)    As all elements of res judicata are met, Plaintiff’s

claims are barred.   See In re Colonial Mort. Bankers Corp, 324

F.3d at 16.

II.   Conclusion
      For the above reasons, Defendants’ Motion for Summary Judg-

ment (ECF No. 85) is GRANTED. Additionally, the Plaintiff’s Motion

for Partial Summary Judgment (ECF No. 77) is DENIED.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: September 28, 2018




                                10
